        Case 2:19-cv-00310-DB Document 6 Filed 09/13/19 Page 1 of 2
September 3, 2019             Brodsky v Credence                      Page 1


Jay Brodsky
240 East Shore Road, #444
Great Neck, NY 11023
Telephone: (973) 568-1666
E-mail: demcointerexport@yahoo.com
Plaintiff ProS e on Behalf of Himself

Civil Action No. 2:19:cv-00310-DB-EJF



                    UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH



THE MATTER OF:                                                   •
                                                                 •
JAY BRODSKY                                                      •
                                                                 •
PLAINTIFF                                                        •
                                                                 •
                                                                 •
                                                                 •
                              -against-                          •
                                                                 •
                                                                 •
                                                                 •
                                                                 •
                                                                 •
CREEDENCE RESOURCE MANAGEMENT et al                              •
                                                                 •
DEFENDANTS                                                       •
                                                                 •
                                                                 •
                                                                 •
                                                                 •
                                                                 •
                                                                 •
                                                                 •
                                                                 •
                                                                 •


    NOTICE OF WITHDRAWAL WITHOUT PREJUDICE
        Case 2:19-cv-00310-DB Document 6 Filed 09/13/19 Page 2 of 2
September 3, 2019                 Brodsky v Credence                         Page2


1.    Pursuant to the Federal Rules of Civil Procedure Rule 41(a) (Fed. R. Civ. P.

      63) on this 3rd day of September, 2019, Jay Brodsky, (PLAINTIFF) resides
      at 240 East Shore Road,Apartment 444, Great Neck, New York 11023, duly
      deposes under penalty of pe1jury, states that the facts embodied herein are
      true to the best of his know ledge.
2.    Notice of Withdrawal without Prejudice Against: CREDENCE RESOURCE

      MANAGEMENT:

      Pursuant to Federal Rule of Civil Procedure 41 (a)(l)(i), Plaintiff

      withdraws without prejudice all claims against CREDENCE in order to

      file litigation in New York State Supreme Court - Civil Part. Each Party

      shall bear their own respective costs and attorneys' fees. This Notice of

      Dismissal disposes of the entire action against these parties in the District

      Court of Utah.


      Signed this 3rd day of September, 2019 at Great Neck, New York;
                           -------- ..   ,.
